                                                                     JS-6

 1
 2
 3
 4
 5
 6
 7
 8
 9                     UNITED STATES DISTRICT COURT
10                    CENTRAL DISTRICT OF CALIFORNIA
11
     JAMES RUTHERFORD, an                  Case No.: 5:19-cv-01566-PA-SP
12
     individual,
13
14   Plaintiff,                              ORDER DISMISSAL WITH
                                             PREJUDICE
15   v.
16
     TO TAO T an individual;
17   CORONADO INVESTORS
18   PROPERTIES, LLC, an Alaska
     limited liability company; and DOES
19   1-10, inclusive,
20
     Defendants.
21
22
23
24
25
26
27
28
                                [PROPOSED] ORDER
                            DISMISSAL WITH PREJUDICE
 1         After consideration of the Joint Stipulation for Dismissal of the entire action
 2   with Prejudice filed by Plaintiff James Rutherford (“Plaintiff”) and To Tao T and
 3   Coronado Investors Properties, LLC (“Defendants”), the Court hereby enters a
 4   dismissal with prejudice of Plaintiff’s Complaint in the above-entitled action, in its
 5   entirety. Each party shall bear his or its own attorneys’ fees, expert fees, and costs.
 6         IT IS SO ORDERED.
 7
     DATED: February 11, 2020
 8
 9
                                      UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          1
                                   [PROPOSED] ORDER
                               DISMISSAL WITH PREJUDICE
